Reasons for Allowance
In claim 1, none of the prior art of record teaches alone or in combination the limitation wherein the reverse driving signal is a reverse voltage signal, the reverse voltage signal lower being lower than a breakdown voltage of the video display panel.

	Claims 2, 6, 9, 10, 13-14 and 17-18 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1.

	In claim 3, none of the prior art of record teaches alone or in combination the limitation wherein the reverse driving signal is an alternation of a reverse voltage signal and a reverse current signal.

	Claims 7-8 and 15-16 are dependent upon claim 3 and is thus allowed for the reason set forth above in claim 3.	

	In claim 5, none of the prior art of record teaches alone or in combination the limitation wherein the reverse driving signal is a reverse current signal, the reverse current signal being lower than a breakdown current of the video display panel.
	
	Claims 11-12 and 19-20 are dependent upon claim 5 and is thus allowed for the reason set forth above in claim 5.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691